Citation Nr: 0102611	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an increased rating for irritable bowel 
syndrome (IBS), currently evaluated as 30 percent disabling.  

Entitlement to an effective date earlier than August 22, 1991 
for an award of a 30 percent rating for service-connected 
IBS.  

Entitlement to a clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from January 1981 to April 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1992.  In 
January 1997 the disability rating for IBS was increased from 
a noncompensable to a 30 percent rating effective August 22, 
1991.  Where the veteran has filed a notice of disagreement 
as to an RO decision assigning a particular disability 
rating, a subsequent RO decision awarding a higher rating but 
less than maximum available benefit does not abrogate the 
pending appeal; hence, no new jurisdiction-conferring notice 
of disagreement must be filed as to the subsequent decision.  
Ab v. Brown, 6 Vet. App. 35, 38 (1993).  

In its current status, this case returns to the Board 
following completion of development made pursuant to its May 
1996 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  IBS is currently manifested by chronic diarrhea, a weight 
loss from 130 pounds to 116 pounds and obvious signs of 
malnutrition.  

3.  The veteran's current claim for an increased rating for 
IBS was received on July 12, 1991; no other correspondence or 
clinical records are contained in the record that may be 
construed as an earlier informal claim.  

4. The veteran's use of adult diapers for urinary and fecal 
incontinence does not meet the requirements for 
"appliances" for the purpose of a clothing allowance.  .  


CONCLUSIONS OF LAW

1.  The veteran has been afforded the highest schedular 
evaluation for irritable bowel syndrome.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Code 7319 (2000).  

2.  The veteran has not presented a an exceptional case where 
the schedular evaluations are inadequate; the veteran has not 
required frequent hospitalization, had extensive outpatient 
treatment or demonstrated symptomatology that would result in 
marked interference with is employment.  38 C.F.R. § 3.321 
(2000).  

3.  Entitlement to an effective date of July 12, 1991 is 
warranted for an award of a 30 percent rating for service-
connected IBS.  8 U.S.C.A. §§ 1155, 5107, 5110, 7104; (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 
Part 4 (2000).  

4.  The veteran does not meet the eligibility criteria for an 
annual clothing allowance. 38 U.S.C.A. § 1162 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.810 (a)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  IBS--Background

Service connection was originally established for IBS in an 
October 1986 rating decision.  A noncompensable rating was 
assigned.  The veteran, who was notified of that 
determination later that month, expressed the desire to 
appeal that determination in June 1987.  A timely appeal was 
not perfected after the veteran was afforded a statement of 
the case in April 1987.  

The veteran filed a reopened claim in April 1991.  On August 
12, 1991 the RO denied entitlement to an increased rating for 
the veteran's bowel condition.  The veteran was notified of 
that determination by correspondence dated August 22, 1991.  
The veteran did not file any response to this notice.  

The record also contains a cover memorandum, dated July 18, 
1991, from a veteran's service organization, which references 
inclusion of VA forms 21-22 and 21-4138.  The memorandum is 
date-stamped as received by the RO on July 23, 1991.  The 
record also contains VA forms 21-22 and 21-1438 dated-stamped 
as received by the RO on July 23, 1991.  The VA Form 21-4138 
refers in part to hospitalization for treatment of a service-
connected disability on July 5, 1991.  The RO later received 
a summary of VA hospitalization from July 5 to August 9, 
1991, for major depression with psychotic features.  The 
record does not reflect that the RO considered the documents 
received on July 23, 1991, in its August 12, 1991, rating 
decision.  

In a March 20, 1992 rating decision, the RO denied an 
increased rating for the veteran's IBS.  The veteran was 
notified of that determination by correspondence issued on 
March 20, 1992.  On April 7, 1992, the veteran filed a notice 
of disagreement to the March 20, 1992 rating decision.  The 
RO issued a statement of the case on December 3, 1993.  The 
veteran submitted a timely substantive appeal in February 
1994.  As noted above, in January 1997 the RO increased the 
evaluation of the IBS from a noncompensable to a 30 percent 
rating effective August 22, 1991.  

1.  Entitlement to an increased rating for IBS, currently 
evaluated as 30 percent disabling.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  As noted above, service connection was established 
for IBS in an October 1986 rating decision.  A noncompensable 
rating was assigned.  At that time, the veteran was noted to 
have a history of abdominal pain, cramps and diarrhea.  The 
veteran contends that his IBS is more disabling than 
currently evaluated.  He states that the condition requires 
him to wear "absorbent equipment."  As noted above, the 
current evaluation for the veteran's IBS is 30 percent, which 
is the maximum schedular evaluation.  

A noncompensable rating is applicable for mild IBS with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  The next higher evaluation of 10 percent 
requires moderate symptoms with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
warranted for severe IBS, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  This is the highest schedular rating 
provided under the rating schedule.  38 C.F.R. § 4.114, Code 
7319.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  For example, 
most of the clinical evidence in the veteran's claims folder 
pertains to treatment for unrelated psychiatric conditions.  
He has not required any recent hospitalization for IBS and 
the type and frequency of treatment is not productive of 
marked impairment of the veteran's employment.  The veteran 
has described diarrhea; he also noted at the November 1996 VA 
examination that he had diarrhea immediately after meals.  
The veteran has also reported, however, that he is able to 
modify his eating habits based upon the availability of 
bathroom facilities.  Consequently, the record does not 
contain evidence that his symptoms of IBS alone markedly 
interfere with his employment.  The veteran in his December 
1997 VA Form 9 suggested some degree of incontinence, as he 
stated that he wore "absorbent equipment."  Reference is 
made to fecal incontinence in a March 1999 statement from a 
private psychiatrist.  However, there is nothing in the 
clinical record to verify incontinence due to the veteran's 
service-connected IBS.  

The report of the May 1999 VA examination shows that the 
subjective complaints of the veteran included fecal 
incontinence with diarrhea.  He was observed to wear Pampers 
at the time of his examination.  However, the remainder of 
the discussion primarily addressed urinary incontinence, 
urgency and frequency.  An April 1998 certification of 
Designee of the Chief VA Authority states  that the veteran 
was being treated at a VA medical facility for urine and 
rectal incontinence and that, due to his medical condition, 
he was using adult diapers.  Whether diapers were used for 
urinary or fecal incontinence or both was not indicated.  

Even if fecal incontinence were a part of the current IBS 
disability picture, the veteran would have to show that it is 
productive of marked interference with his employment.  The 
record does not support such a finding.  Accordingly, a 
higher evaluation on extraschedular grounds is not warranted.  

2.  Entitlement to an effective date earlier than August 22, 
1991 for an award of a 30 percent rating for service-
connected IBS.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  See 38 
C.F.R. §§ 3.155, 3.400(o)(2).  The initial inquiry involves 
ascertaining the date of the claim.  

In considering the claim for an earlier effective date for 
the 30 percent rating for IBS, it must first be noted that 
unappealed rating decisions of the RO are final.  See 
38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.104, 20.1100.  This 
includes the October 1986 rating decision and all previous 
ones.  Consequently, the Board cannot assign an effective 
date based upon the earlier, denied claims that were not 
appealed.  

The veteran filed a claim in April 1991 to reevaluate the 
compensation of his service-connected disabilities.  He 
indicated that he was being treated in New York.  The August 
12, 1991 rating decision reflects consideration of outpatient 
treatment reports from New York; the disability rating was 
not changed.  The veteran was notified of that determination 
by letter dated August 22, 1991.  He did not appeal this 
determination.  

The RO, in its January 1997 rating decision, used August 22, 
1991 as the date of claim.  It apparently used the VA Form 
21-4138 dated July 9, 1991, as this claim; this form has 
attached to it an orange label bearing the notation "claim 
8-22-91".  It is filed in the claims folder next to an 
envelope addressed to the RO and date-stamped as received on 
August 22, 1991.  However, the VA Form 21-4138, dated July 9, 
1991 is stamped as received by the RO on July 23, 1991.  The 
use of August 22, 1991 as the date of the veteran's claim for 
an increased rating for his IBS is apparently a mistake.  

As noted above, the cover memorandum from the veteran's 
service representative bears the date July 18, 1991 and is 
stamp-dated July 23, 1991.  In addition to the documents 
received on July 23, 1991, the record also contains a 
handwritten statement from the veteran that was stamped as 
received three times-July 12, 1991 at the veteran's service 
division at the medical center; July 16, 1991 at the 
veteran's assistance division at the RO; and August 22, 1991.  
This letter refers, in part, to a claim for increase in the 
service-connected IBS.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  
38 C.F.R. § 3.157.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
(3) State and other institutions. When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. 
§ 3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution.  Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

As noted above, the document that the RO has used as the 
current claim for an increased rating for IBS was received on 
July 23, 1991 - not August 22, 1991.  The record, however, 
contains another document that could be considered as an 
informal claim for increase in the IBS - the handwritten 
letter received by the veteran's service division at the VA 
medical center on July 12, 1991 and at the VA RO on July 16, 
1991, which discusses, inter alia, a claim for increase in 
the service-connected IBS.  Thus, the date of claim may be 
set as early as July 12, 1991.  In this respect, I note that 
there is an unappealed rating decision of August 12, 1991, 
that denied an increase in the evaluation of the IBS.  This 
rating decision, however, does not appear to have considered 
this handwritten letter.  

The effective date of an award for an increased disability 
rating is the earliest date when it is ascertainable that an 
increase in disability occurred, if the application for an 
increase is received within one year from the date of 
increase.  38 U.S.C.A. § 5110(b)(2); see Hazan v. Gober, 10 
Vet. App. 511 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, supra.

The evidence received into the record since the October 1986 
rating decision shows treatment primarily for other 
conditions.  However, the January 1987 record shows that the 
veteran reported having a 5-pound weight loss and diarrhea 
that was resolving.  However, chronic diarrhea currently 
complained of was not noted from this or subsequent records 
until about 1991.  In considering when an increase in 
disability is shown by this record, the Board notes that the 
date that it was factually ascertainable that an increased 
rating was warranted post-dated the dated of the claim.  
There is no indication that entitlement was ascertainable 
within the one year period prior to the July 12, 1991, claim.  
In view of the foregoing, the evidence supports an effective 
date of July 12, 1991, and no earlier, for the award of a 30 
percent rating for IBS.  While the veteran's allegation 
regarding and earlier effective date have been considered, I 
find that these allegations have no legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet .App. 426 
(1994).  

3.  Entitlement to a clothing allowance.

To establish entitlement to an annual clothing allowance, a 
VA examination or hospital or examination report must 
disclose that the veteran wears or uses certain prosthetic or 
orthopedic appliances which tend to wear or tear clothing 
because of such disability and such disability is the loss or 
loss of use of a hand or foot as defined by VA regulation; or 
the Chief Medical Director or Designee of a VA medical 
facility must certify that the veteran wears or uses a 
prosthetic or orthopedic appliance because of a service- 
connected disability that tends to wear out or tear his 
clothing or uses medication prescribed by a physician for a 
service-connected skin disorder that causes irreparable 
damage to his outer garments. 38 U.S.C.A. § 1162; 38 C.F.R. § 
3.810.

Initially, I note that the facts are not in dispute in the 
instant case.  Service connection has been established for 
IBS and chronic prostatitis.  The veteran contends that due 
to the severity of his service-connected disabilities, he is 
required to use 3 to 6 diapers a day.  As a consequence, he 
contends that he is entitled to a clothing allowance.  

It is important to note that the report of the May 1999 VA 
examination shows that the veteran had complaints of urinary 
and fecal incontinence with diarrhea.  He was observed to 
wear Pampers at the time of his examination.  The discussion 
addressed incontinence, urgency and frequency related to the 
urinary tract.  An April 1998 certification of Designee of 
the Chief VA Authority states that the veteran was being 
treated at VA medical for urine and rectal incontinence and 
that due to his medical condition, he was using adult 
diapers.  

Of record is the veteran's application for clothing 
allowance, VA Form 21-8678, dated in May 1998.  That form 
reflects the following information:

WHAT APPLIANCES ARE INCLUDED?  Appliances 
such as an artificial limb, rigid 
extremity brace, rigid spinal or cervical 
brace, wheelchair, crutches or other 
appliance prescribed for the claimant's 
service-connected disability.  Soft and 
flexible devices, such as an elastic 
stocking are not included.  

Id.  The veteran is advised that diapers do not fit into the 
definition of "appliances", either expressly or by 
implication.  Rather, diapers are more akin to the category 
of soft and flexible devices such as elastic stockings.  As 
noted above, this type of item is excluded from the category 
for which clothing allowance is provided.  In view of the 
foregoing, the veteran's claim for a clothing allowance has 
no legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

An increased rating for irritable bowel syndrome (IBS), 
currently evaluated as 30 percent disabling, is denied.  

An effective date of not earlier than July 12, 1991 is 
granted for an award of a 30 percent rating for service-
connected IBS.  

A clothing allowance is denied.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

